T~IEA~~'~S‘OR-GENERAL
                         OF   TEXAS




Honorable Franklin L. Smith           ,*1&n   No. N&t:
County Attorney
Nueces County Cotithause              Re:  Explratioir'oi'
                                                         term of
Corpus Chrieti, Texas,78$01                present Judge of County
                                 ,, 'i     Court at LawNo. 2 of
                                         " ftue'ces"C!ount~
                                                         and whether
                                 .~.,      suah'offlw should'appear
                                           on the General~~Electlon
Dear Mr. Smith:                            ballot of 1970.
          You have requested fan opinion of this office as to the
explratldn 'da%+?
                of :th+.currenkt&m of the Jtidge,ofCounty Court
at Law No. 2 of Rueces,Cou#ty and whither such office should I.,.
appear on.the,kneral Electltin~b&llcit of 1970. "
           The'&ovlsioks g&ernlng the ,electlon& the Judge 'of
the County Court.at Law No. 2.of Ruecee County are set out in
Section 6 of A+lcle~l970~3~Ai       Vertion'sCivil Statutes, and
read, in part, ae'follows: "
                               ~.
                                :..
           1, ~.
                   'The Judge of,'%be~County Court'at tiw        :-'   ,'
    '>No.II'cii%u&es~.&ntij ~&all held-,hib~offlce for
      i t&?m ,qf'four,y~iirs;janbLiitntll,'hlbbuacessor
,~
 :: shall,,have'~'been 'duly,,elect%d atid qualifled:'~~"'As
   .,i&n as..pra~tlcable,'~fte~,~thc~~effectlve   date"of, : '.
   I'~          the ~coaiml~~lc~~~rs'c@urt~
     ,th$.s',Act,                           of Rueces~~ounty      i.1,.
                                                                      :.
    ,,still~,appoitita~suit&?0#'person~to be':Jiudge:,of the
      County Xourt at%aw::~NOt:II,,. *ho'~shilltake %fflce
     oti:July.:l,1967.&&shall     ~~lQ'~offlcbutitll~           I" ,,
     lkcetibik31, $968 and‘uhtl$ hia succeseor'has          .I.
      beetidilyelected and quallfled,;~'Bl~~   suc&ssor
      shall be elected in the general electlon'to,be
     held In 19b8, for the term .of,fouryears, and a
     me    election shall b h ld every four years
     thereafter." (Emphask~dded.)           ,,
          Sectidn 65,of~@tiile' XVI of the Constittitionof ~Texas
governs the terms.,ofoffices for the offices~lTsted therein,and
reads, In part, &s ,follows:




                           -2705-
.     .




    Hon. Franklin L. Smith, page 2 (M-566) i


               "The following officers elected at the
          Qeneral Election In November, 1954, and there-
          after, shall serve for the full-terms provided
          In this Constitution:
               tt
               II** - (d) Judges of County Court at Law
          . . .
              Sectl.~,.30of Article V of the,Constitution of Texas
    fixes the length of the full term of offlce'for the judge of the
    County Court:ah+av at four years In the following language:
               "&&        The,Jidges of all Ckrts of
          county-wide .,jurlsdlctlon
                                   heretofore or here-
                        by &he Legislature of thls State,
          after ,.created,
          . . . .st@l.be.elected for a term of four years,
          and shall serve until their successors have
          qualified."
              Upon the authorltj'df the foregoing cotis$ltutlonal
    provlslons,khe oflflce.ofCounty Cotit at:Law Is ~toibe filled
    for a term of four years at the General Election inNovember ~of
    the years 1954, 1958, 1962, 1966 ~1970, 1974,'etc. Attorney
    General's Opinions WW-1292 (19625, C-147 (1963) land C-235 (1964).
              Since the term ,of office of the'judge of the County
    Court at Law Is fixed by the Constltutlon,,so much,of the above
    quoted and underlined provision in Section 6 of Article 1970-339A
    calling for election to the flrst.full term In November, 1968,
    was therefore uncopstitutlonal. :The lnvalldlty'fn fhls.sectlon
    at the time of the,.1968,~QeneralR1e'dt.lon,~,~however,.:dld
                                                            not ln-
    validate other.provlslons,cf the'act,,~.andtherefore the'elec,tion
    for the office of Judge,of the.County 'Court~at Law No. 2 of'Nueces
    Countvheld In November.~.l968,"wasfor the.unexvlred term of two
    years-ending o&December~.3i,~i970.:~Eades vi Drake, 160 Tex. 381,
    332 S.Wi2d 55 ~(,l96O);.Sterrett~v.Morgan, 294 S .r.2d 201 (C.A.
    1956, no writ3 . Accord3ngly, th    fflce oftJudge of the County
    Court at Law No.,~2of:,NuecesCoti&; Is iubject to being flllid
    at the General Election In November',1970, for a term'of.four
    years beginning January 1, 1971.
                         SR'MMARY        _,                   .'

               Section 65 of Article XVI of the'Constltut&n
          of Texas f,lxesthe dates for elections for full
          terms of udges of County 'Courts a,$.
                                              Law as the
                   i
          ware 195 , 1958, 1962, 1966, 1970, and every
          four years thereafter; the provision In Article


                               -2706-
Hon. Franklin L. Smith, page 3 (M-566)


     1870-339A fixing the full term of four years to
     run from the General Election of 1968 was un-
     constitutional, being In violation of Article
     V, Section 30 and Article XVI, Section 65,
     Constitution of Texas.




Prepared by William J. Craig
Assistant Attorney General
APPROVED:
OPINION COMMImEE
Kerns Taylor, Chairman
Alfred Walker, Co-Chairman
Al10 Crow
Joe K. Longley
Sam L. Jones
James M. Mabry
.MJZADEF. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant




                             -2707-